FERREN, Associate Judge:
This case presents the question whether Super.Ct.Civ.R. 6(e) extends the time within *287which a party to mandatory arbitration, who receives notice of the arbitration award by mail, must file a praecipe in court demanding a trial de novo. Based on Wallace v. Warehouse Employees Union No. 730, 482 A.2d 801 (D.C.1984), we conclude that Rule 6(e) does apply and that the District of Columbia was entitled to three more days for demanding a trial. We therefore reverse the trial court’s order denying the District’s demand as untimely filed and remand for trial.
I.
The District of Columbia and Betty B. Ortiz went to mandatory arbitration in an effort to settle Ortiz’s negligence action against the District.1 On September 27, 1988, the arbitrator filed her award with the court and mailed a copy to all parties. The notice of the award, on which the filing date was typed, included the following instruction: “Within 15 days of the filing of this Arbitration Award, any party may demand a trial de novo in the Superior Court by filing a Trial Praecipe with the Clerk and serving it on all parties.” On October 13, 1988 — the sixteenth day after the award was filed — the arbitration clerk entered judgment for Ortiz. The next day, the District filed a praecipe demanding a trial de novo. Twelve days later the District filed a motion to vacate the judgment.
On January 9,1989, the trial court denied both the District’s motion to vacate and its request for trial. The District appeals, contending that, under Rule 6(e) and Wallace, it had three days beyond the fifteen days for demanding a trial de novo.
II.
The Superior Court rules governing the Mandatory Arbitration Program give a party fifteen days from the day the arbitrator files the arbitration award in court to demand a trial de novo. See Mandatory Arbitration Rule XIII.2 Rule 6(e) provides:
Whenever a party has the right or is required to do some act or take some proceedings within a prescribed period after the service of a notice or other paper upon him [or her] and the notice or paper is served upon him [or her] by mail, 3 days shall be added to the prescribed period.3
In Wallace, this court reviewed the .applicability of Rule 6(e) in connection with a motion under Super.Ct.Civ.R. 59(e) to alter or amend a judgment. According to Rule 59(e), the motion must be filed within ten days after the entry of judgment. Appellants, however, filed their motion for reconsideration on the fourteenth day after the trial court entered judgment and mailed it to the parties. Wallace, 482 A.2d at 805. *288We held that Rule 6(e) applied, giving appellants three extra days to file their motion.4 Id. at 808. We relied on our prior decisions applying Rule 6(e) when findings were made “out of the presence of counsel or parties” and notice of the findings was “given by mail.” Id. at 806 (quoting United Retail Cleaners & Tailors Ass’n of D.C. v. Denahan, 44 A.2d 69, 70 (D.C.1945)).
In United Retail Cleaners, we explained the rationale for applying Rule 6(e): “It seems evident to us that the rules of the trial court intend that a party shall have four days [now ten days] after verdict or finding in which to decide whether to file a motion for new trial and to prepare such motion if decision is reached in the affirmative.” 44 A.2d at 70, quoted in Wallace, 482 A.2d at 806 (bracketed text in Wallace ). We then reasoned that the amount of time parties have for making the decision to act and filing the motion should not be shortened simply because they must wait to receive notice of the court’s judgment by mail. Id.
In Wallace, we recognized that we were not applying Rule 6(e) literally. 482 A.2d at 806. The rule by its own terms applies only when the event triggering a party’s right to do something is “service or notice,” whereas the triggering event of Rule 59(e) — the rule at issue in Wallace — was “entry of judgment.” We also realized that we were departing from federal cases which do apply the rule literally. Wallace, 482 A.2d at 806 & n. 16. We held, nonetheless, that “when a judgment is rendered outside the presence of the parties or counsel and, therefore, notice is mailed pursuant to [Super.Ct.Civ.R.] 77(d), three additional days are added to the period of time prescribed in Rule 59(e), pursuant to Rule 6(e).” Id. at 807.
In the present case, the event that triggers the fifteen-day period is the filing of the arbitration award in court. See Mandatory Arbitration Rule XIII, supra note 2. We perceive no meaningful distinction for Rule 6(e) purposes between “filing the arbitration award” and “entry of judgment” when both events occur outside the presence of the parties and notice of each is mailed to the parties. The rationale in Wallace accordingly applies to this case.5 We therefore conclude that, by virtue of Rule 6(e), the District’s trial praecipe — filed with the court on the seventeenth day after filing of the arbitration award — was timely and that the arbitration clerk’s order entering judgment in favor of Ortiz was premature. We reverse the orders of the trial court and remand for a trial de novo, pursuant to the District’s demand.

Reversed and Remanded.


. The Superior Court of the District of Columbia has instituted a Mandatory Arbitration Program which applies
to all actions filed in the Civil Division of the Superior Court with the exception of (1) actions in the Small Claims and Consolidation Branch, (2) actions in the Landlord and Tenant Branch, (3) actions seeking essentially equitable or declaratory relief, (4) actions involving money damages valued at more than $50,000, (5) class actions, and (6) cases assigned to the Civil I calendar.
Mandatory Arbitration Rule I. The Mandatory Arbitration Rules are printed in 115 Daily Wash. L.Rptr. 105-08 (January 16, 1987).


. Rule XIII provides in relevant part:
Within 15 days after the filing of the Arbitration Award, any party may demand a trial de novo in the Superior Court by filing a Trial Praecipe with the clerk and serving it on all parties.


. An arbitrator "shall file the Arbitration Award ' with the Court and serve it upon all parties within 15 days after the hearing.” Mandatory Arbitration Rule X. Although not required to do so by the rules, arbitrators, as a matter of course, file the award with the court and mail a copy to the parties on the same day because the form on which the arbitrator files the award provides: "I hereby certify that a copy of this Award is being mailed to all parties and filed with the Court this _ day of _, 19_” As a practical matter, therefore, the potential problem of an arbitrator’s mailing a copy of the award to the parties several days after filing the award with the court (thereby shortening the period between the notice of the award and the last day on which to request a trial de novo ) is unlikely to arise. We note, however, that if this practice of simultaneously filing and mailing the award were not followed, application of Rule 6(e) would not necessarily alleviate the prejudice from requiring a party to respond to the award when the party may have had little, if any, notice.


. In Wallace, the tenth day after entry of judgment was a Sunday. Super.Ct.Civ.R. 6(a) therefore applied, and thus the parties would have had until Monday to file the motion if they had been present in court for entry of judgment. Because the parties were served by mail, however, Rule 6(e) gave them three more days until Thursday for filing their motion. Wallace, 482 A.2d at 810.


. Mandatory Arbitration Rule XVI provides that, absent a conflict, the Superior Court Rules of Civil Procedure apply to proceedings under the Mandatory Arbitration Program. Ortiz contends that Rule 6(e) conflicts with the purpose and spirit of the Mandatory Arbitration Program, characterized by Ortiz as “provid[ing] litigants with an expeditious, fair and economical proceeding to resolve disputes between parties, with finality.” We disagree with the premise that application of Rule 6(e) in this situation undermines the goals of the Mandatory Arbitration Program. As we said in Wallace, "the finality of judgments will not be adversely affected since the time period will remain precisely ascertainable." 482 A.2d at 807.